DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 3 was amended and filed on 1/22/2022.
Claims 2, 4 are canceled and claims 15-18 are newly added.
The amendment to claim 3 overcome the claims objection in the action mailed on 9/24/2021.
Claim Objections
Claim 3 is objected to because of the following informalities:  
As claim 3 is amended, there is no indication that the claim is amended. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10-13, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inkpen et al. (US. 20010044606A1)(“ Inkpen”).
Re Claim 1, Inkpen discloses a spacer (24, Fig. 6c) for a syringe (7 or 6 as in Fig. 1a, ¶0023) for manual injection (¶0023), comprising: a mount section (24a) adapted to be coupled to 

    PNG
    media_image1.png
    601
    448
    media_image1.png
    Greyscale

Annotated Fig. 6c of Inkpen

Re Claim 3, Inkpen discloses wherein the flange section is adapted to ensure a perpendicular orientation of the syringe to the skin surface of the patient during injection (Fig. 6c).
Re Claim 5, Inkpen discloses wherein the mount section , the stopper section and/or the flange section is configured quasi as a sleeve (Figs. 6c).  
Re Claim 6, Inkpen discloses wherein the sleeve is at least partial cylindrical (Figs. 6c).  
Re Claim 7, Inkpen discloses wherein an outer diameter of the flange section at the contact face (lower diameter, annotated Fig .6c of Inkpen) exceeds an outer diameter of the stopper section (Figs. 6c).  
Re Claim 8, Inkpen discloses wherein a transition area between the stopper section and the flange section is conical (Figs. 6c).  
Re Claim 10, Inkpen discloses wherein in a plane defined by the contact face of the flange section an area of the bore is about 1 times to about 5 times, or about 1.3 times to about 4 times, or about 1.5 times to about 3 times, larger than an area of the contact face (Figs. 6c).  
Re Claim 11, Inkpen discloses a kit comprising a syringe (20), and a spacer (70) according to claim 1(see the rejection of claim 1).
Re Claim 12, Inkpen discloses wherein the stopper section of the spacer is adapted to provide a defined space between a distal end of a syringe body (se annotated Fig. 6c of Inkpen) of the syringe (7) and a portion of a needle (11) attached to the distal end of the syringe body of the syringe capable for penetration (Figs. 6c).  
Re Claim 13, Inkpen discloses wherein the part of the needle 50 capable for penetration has a length between about 5 mm and about 7 mm (Fig. 6c, wherein the needle length e is capable to be different base on the syringe ¶0023).  
Re Claim 17, Inkpen discloses wherein an inner diameter of the stopper is essentially constant through the flange section and the stopper section thereof (annotated Fig. 6c of Inkpen).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (WO 95/01198A1) (“Hoon”, this is in the IDS which filed on 6/17/2019) in view of Inkpen.
Re Claim 1, Hoon discloses a spacer (100, Figs. 6a-6b) for a syringe (20) for manual injection, comprising: a mount section (81) adapted to be coupled to a distal end of a syringe body (20) of the syringe (20), a flange section (cone of 101) comprising a contact face (left surface of 101, Fig. 6a) adapted to contact a skin surface of a patient (110, lines 14-23, page 5); and a stopper section (102 on 101 in Fig. 6a) having a bore (bore inside 102 for  82) extending between the mount section (81) and the flange section (101), wherein the stopper section is adapted to define an injection depth of a needle (Figs. 6a-6b) when the spacer is attached to the distal end of the syringe body (Figs. 6a-6b) of the syringe (20) and the needle (50) extends through the bore of the stopper section (Fig. 6a). and wherein the bore of the stopper section has an essentially straight central axis ( axis of the syringe and the needle), the contact face of the flange section is essentially plain (left surface of 101), and the central axis of the bore of the stopper section is arranged essentially perpendicular to the contact face of the flange section (Fig. 6a), but it fails to disclose wherein a thickness of a wall of the spacer broadens within the flange section from the stopper section to the contact face thereof. 
However, Inkpen discloses a spacer ( Fig. 4 or Fig. 6c) and wherein a thickness of a wall (wall at the 5a side in Fig. 4a or the wall of 25 as in annotated Fig. 6c of Inkpen ) of the spacer broadens within the flange section from the stopper section to the contact face thereof ( 5a in Fig. 4a or lower surface of 26 in Fig .6c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wall of  Hoon so that a thickness of a wall of the spacer broadens within the flange section from the stopper section to the contact face thereof as taught by Inkpen for the purpose of stabilizing the needle and preventing the bent of the needle (Inkpen, ¶0027).
Re Claim 3, Hoon discloses wherein the flange section  is adapted to ensure a perpendicular orientation of the syringe (20, Figs. 6a-b) to a skin surface of the patient during injection (Figs. 6a-b).  
Re Claim 5, Hoon discloses wherein the mount section (81), the stopper section and/or the flange section is configured quasi as a sleeve (Figs. 6a-6b).  
Re Claim 6, Hoon discloses wherein the sleeve is at least partial cylindrical (close to 81, 82, Figs. 6a-6b).  
Re Claim 7, Hoon discloses wherein an outer diameter of the flange section at the contact face exceeds an outer diameter of the stopper section (Figs. 6a-6b).  
Re Claim 8, Hoon discloses wherein a transition area between the stopper section and the flange section is conical (Figs. 6a-6b).  
Re Claim 9, Hoon discloses wherein the mount section (82) comprises an inner flange (82, Figs. 6a-6b) to form a seat for receiving the distal end of the syringe body of the syringe (Figs. 6a-6b).  
Re Claim 10, Hoon discloses wherein in a plane defined by the contact face of the flange section an area of the bore is about 1 times to about 5 times, or about 1.3 times to about 4 times, or about 1.5 times to about 3 times, larger than an area of the contact face (Figs. 6a-6b).  
Re Claim 11, Hoon discloses a kit comprising a syringe (20), and a spacer (70) according to claim 1(see the rejection of claim 1).
Re Claim 12, Hoon discloses wherein the stopper section of the spacer is adapted to provide a defined space between a distal end of a syringe body (Figs. 6a-6b) of the syringe (20) and a portion of a needle (50) attached to the distal end of the syringe body of the syringe capable for penetration (Figs. 6a-6b).  
Re Claim 13, Hoon discloses wherein the part of the needle 50 capable for penetration has a length between about 5 mm and about 7 mm (Fig. 6a-6b, wherein the needle length can be adjusted, abstract, in page 7, the needle is capable to be used for the livestock so the length can be adjusted between 0 mm to more than 7mm).  
Re Claim 14, Hoon discloses further comprising an extended finger flange (42) adapted to be coupled to a proximal end of the syringe (Fig. 5).
Re Claim 17, Hoon discloses wherein an inner diameter of the stopper is essentially constant through the flange section and the stopper section thereof ( Fig. 6b of Hoon).  
Re Claim 18, Hoon discloses wherein the inner diameter of the flange section and the stopper section of the spacer is larger than an inner diameter of the mount section of the spacer ( Fig. 6a, inner diameter of 102 and inner diameter pf 101 is larger than the inner diameter of 82).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (WO 95/01198A1) (“Hoon”, this is in the IDS which filed on 6/17/2019) in view of Inkpen and further in view of  Iwase et al. (US. 20160022924A1) (“Iwase”).
Re Claim 15, Hoon in view of Inkpen fails to disclose wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System, the Luer Lock System being configured to be arranged inside a recessed area of the syringe body at the distal end of the syringe.
  However, Iwase discloses a spacer ( 2 in Fig. 1-7) and wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System (¶0040), the Luer Lock System being configured to be arranged inside a recessed area (24) of the syringe body at the distal end of the syringe (23).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the distal end of the modified of Hoon so that the needle is lockable to the syringe body of the syringe by a Luer Lock System, the Luer Lock System being configured to be arranged inside a recessed area of the syringe body at the distal end of the syringe as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Re Claim 16, Hoon in view of Inkpen fails to disclose wherein the mount section of the spacer is configured as a sleeve to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe.  
 However, Iwase discloses a spacer ( 2 in Fig. 1-7) and wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System (¶0040), the Luer Lock System being configured to be arranged inside a recessed area (24) of the syringe body at the distal end of the syringe (23) and wherein the mount section of the spacer is configured as a sleeve (14) to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe ( Fig. 7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the distal end of the modified of Hoon so that the mount section of the spacer is configured as a sleeve to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Inkpen in view of  Iwase et al. (US. 20160022924A1) (“Iwase”).
Re Claim 15, Inkpen fails to disclose wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System, the Luer Lock System being configured to be arranged inside a recessed area of the syringe body at the distal end of the syringe.
  However, Iwase discloses a spacer ( 2 in Fig. 1-7) and wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System (¶0040), the Luer Lock System being configured to be arranged inside a recessed area (24) of the syringe body at the distal end of the syringe (23).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the distal end of syringe of  Inkpen so that the needle is lockable to the syringe body of the syringe by a Luer Lock System, the Luer Lock System being configured to be arranged inside a recessed area of the syringe body at the distal end of the syringe as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Re Claim 16, Inkpen fails to disclose wherein the mount section of the spacer is configured as a sleeve to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe.  
 However, Iwase discloses a spacer ( 2 in Fig. 1-7) and wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System (¶0040), the Luer Lock System being configured to be arranged inside a recessed area (24) of the syringe body at the distal end of the syringe (23) and wherein the mount section of the spacer is configured as a sleeve (14) to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe ( Fig. 7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the distal end of the syringe of Inkpen so that the mount section of the spacer is configured as a sleeve to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Response to Arguments
Applicant’s arguments, see remark, filed 1/22/2022, with respect to the rejection(s) of claim(s)1 under 102 with respect to newly added limitation “the wall thickness” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoon in view of Inkpen.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783     

/Lauren P Farrar/Primary Examiner, Art Unit 3783